DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and examined on the merits in the present office action.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to plants and seeds of lettuce variety SVLD2043 and methods of using said variety in plant breeding to produce progeny. 
made and accepted under the Budapest Treaty, or if not under the Budapest Treaty – proof of viability is required, and there is no affirmative statement in the specification that all restrictions upon availability to the public will be irrevocably removed upon issuance for the enforceable life of the patent.  See page 49 of the Specification, for example.
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein.  
Currently, there are seven Budapest Treaty International Depositary Authorities (IDAs) that accept seeds for deposit. Of those seven, the American Type Culture Collection (ATCC), which is one of the largest IDAs, has in the past, required 2,500 seeds for deposit. Effective January 1, 2019, ATCC reduced the number of seeds required for patent seed deposits to 25 packets of 25 seeds for deposit, for a total of 625 seeds. It should be noted, however, that although a deposit of 625 seeds is compliant for submission to ATCC, other IDAs may have 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removedupon granting of the patent for the enforceable life of the patent in accordance with 37 CFR § 1.808(a)(2);(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification, if not already present. See 37 CFR 1.801 - 1.809 (MPEP §§ 2401 -2411) for additional explanation of these requirements.
To perfect the deposit, the deposit must be made and accepted under the Budapest Treaty or the results of a viability test must be provided.
Additionally, a statement, affidavit of declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Waycott (US Patent 9,277,727; issued 8 March 2016).
The instant claims are drawn to seeds and plants of lettuce variety SVLD2043 and methods of using said plant in breeding methods. 

Waycott discloses lettuce variety SV7735LD was developed from the initial cross of the publicly available, essentially homozygous line Minetto and proprietary, heterozygous line P804-1013-10 followed by pedigree selection until the F4 generation. A single plant of the F4 generation was then crossed to publicly-available, substantially homozygous line Jupiter followed by pedigree until the F8 generation at which time the line was finished (cols. 5-6).
A review of the table descriptions did not yield and substantial differences in kind between the two plants. Therefore, these appear to be the same or at least obvious variations of the same line. This rejection is made because the Examiner cannot determine whether the co-pending/previously patented plant or claimed plant possesses characteristics that are not recited in the respective specifications that would differentiate these plants as more than simply a matter of degree or due to environmental growing conditions.  
Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  See In re Best 195 USPQ 430, 433 (CCPA 1977).
Comparing the traits in Table 1 of the instant application (see pages 8-14) to the traits in Table 1 of the issued patent (col. 6-7), the two varieties share the vast majority of the traits, and the only traits with any differences (such as head diameter) are quantitative values that can be 
Waycott further discloses a tissue culture or regenerable cells of the variety SV7735LD (claim 12); a plant regenerated from the culture having all of the traits of the variety (claim 14); a method of introducing a trait of interest through backcrossing (claim 18); plants produced by said method (claim 19); a method of introducing a transgene into the variety (claim 20); and a plant comprising said transgene (claim 21); a method of introducing a single locus conversion (claim 18); transgenes or locus conversions of interest to introduce into a plant include those conferring herbicide tolerance, insect resistance, disease resistance, and modified carbohydrate metabolism (col. 2, lns. 5-22); a method of producing CV7735LD-derived seed comprising crossing the variety with another plant and repeating the cross one or more times to produce progeny derived from the variety (claims 15-16); and a method for producing food comprising obtaining the variety and collecting leaf tissue (claim 11). 
The Applicant is invited to provide evidence of the plants grown side-by-side and showing a statistically significant difference in at least one trait in order to overcome the anticipation rejection; however, the difference would need to be substantial and have a practical significance in order to be considered a non-obvious difference to overcome the obviousness rejection – see MPEP 716.02(b). 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12, 14, and 16-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 9,277,727. This is a statutory double patenting rejection.
As analyzed above under the 102/103 the instantly claimed variety appears to be identical to the variety of Patent ‘727. 
The instant claims are drawn to plants of variety SVLD2043 and to seeds, plant parts, tissue culture, and F1 progeny of said plants and to methods of using said plants.  The claims in the issued patent are almost identical to the instant claims, with the exception that the variety name is different.
In particular, ‘727 claims plants and seeds of the variety (claims 1-4); a tissue culture or regenerable cells of the variety SV7735LD (claim 12); a plant regenerated from the culture having all of the traits of the variety (claim 14); a method of introducing a trait of interest 
 Instant SVLD2043 “was developed from the initial cross of the publicly available, essentially homozygous line Minetto and proprietary, heterozygous line P804-1013-10 followed by pedigree selection until the F4 generation. A single plant of the F4 generation was then crossed to publicly-available, substantially homozygous line Jupiter followed by pedigree until the F13 generation at which time the line was finished” (Transmittal Letter, filed 10/5/2020).
Lettuce variety SV7735LD was developed from the initial cross of the publicly available, essentially homozygous line Minetto and proprietary, heterozygous line P804-1013-10 followed by pedigree selection until the F4 generation. A single plant of the F4 generation was then crossed to publicly-available, substantially homozygous line Jupiter followed by pedigree until the F8 generation at which time the line was finished (cols. 5-6).
A review of the table descriptions did not yield and substantial differences in kind between the two plants. Therefore, these appear to be the same or at least obvious variations of the same line. This rejection is made because the Examiner cannot determine whether the co-pending/previously patented plant or claimed plant possesses characteristics that are not recited in the respective specifications that would differentiate these plants as more than simply a matter of degree or due to environmental growing conditions.  
In re Best 195 USPQ 430, 433 (CCPA 1977).
Comparing the traits in Table 1 of the instant application (see pages 8-14) to the traits in Table 1 of the issued patent (col. 6-7), the two varieties share the vast majority of the traits, and the only traits with any differences (such as head diameter) are quantitative values that can be influenced by growth conditions, and the values reported are given without any standard deviations or error bars. Additionally, it is noted that the Applicant admits that the values in the Table are “typical” and “may vary due to environment”. “Other values that are substantially equivalent are also within the scope of the invention” (see col. 11 of Waycott, and pg. 14 of the instant Specification).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,277,727. Although the claims at issue are not identical, they are not patentably distinct from each other.
As analyzed above under the 102/103 the instantly claimed variety appears to be identical, or in the alternative, obvious to the variety of Patent ‘727. 

In particular, ‘727 claims plants and seeds of the variety (claims 1-4); a tissue culture or regenerable cells of the variety SV7735LD (claim 12); a plant regenerated from the culture having all of the traits of the variety (claim 14); a method of introducing a trait of interest through backcrossing (claim 18); plants produced by said method (claim 19); a method of introducing a transgene into the variety (claim 20); and a plant comprising said transgene (claim 21); a method of introducing a single locus conversion (claim 18); transgenes or locus conversions of interest to introduce into a plant include those conferring herbicide tolerance, insect resistance, disease resistance, and modified carbohydrate metabolism (col. 2, lns. 5-22); a method of producing CV7735LD-derived seed comprising crossing the variety with another plant and repeating the cross one or more times to produce progeny derived from the variety (claims 15-16); and a method for producing food comprising obtaining the variety and collecting leaf tissue (claim 11). 
An analysis of the breeding history and traits is as above. 
The Applicant is invited to provide evidence of the plants grown side-by-side and showing a statistically significant difference in at least one trait in order to overcome the statutory double patenting rejection under 35 USC 101; however, the difference would need to be substantial and have a practical significance in order to be considered a non-obvious difference to overcome the non-statutory double-patenting rejection – see MPEP 716.02(b).

Conclusion
Claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662